03DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 1/04/2021 has been entered and fully considered.
Claims 1-3, 5-6,11 and 21-30 are pending of which claims 1, 5, 23, and27  are independent and amended with previously indicated dependent claims as allowable.  However in the latest search new references were identified forcing withdrawal of the previously indicated allowable subject matter and forcing the instant office action to be a non-final rejection.
The IDS(s) submitted on 05/03/2018, 12/02/2018, and 08/06/2020 has been considered and have been found to be relevant enough to be considered in future actions.
The IDS(s) submitted on 07/29/2021is being considered.
		                   Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Examiner’s Note
The specification and provisional document in numerous places cite conclusions and agreements reached at 3GPP working meetings (See paragraph 100 in unpublished non-provisional document as an example) and will be considered as information directly obtained from prior art and will therefore be considered as prior art.  Applicant’s arguments in this regard has not been found to be persuasive and the examiner position has not changed. (Please see response below in the “response to arguments” section.
The IDS(s) discloses a couple of NPL documents and based on these documents rejection is provided by the European office and is relevant and may be applied in future actions.  Also the cited foreign documents are also pertinent.  The examiner has again relied on different prior art for rejection as more relevant prior art has been identified.  In particular, R1-1710636 clearly teaches most if not all of the limitations found in the currently amended independent claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5 and 23 and 27 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It should be noted that the cancelled dependent claims 21, 22, and 26 were previously indicated as containing allowable subject matter.  Also dependent claim 30 was previously indicated as containing allowable subject matter and is now incorporated in independent claim 27 without being cancelled and should be cancelled.  However, in the latest search update references were identified forcing withdrawal of allowable subject matter and making the instant office action non-final.
In the previous Remarks filed on 01/04/2021, in the section relating Applicant’s Admitted Prior Art, Applicant argued back all citations in the specification indicating 3GPP decisions were contributions by the Applicant.  But Applicant has not responded yet to the examiner’s argument in the last office action stating “However it is clear that 3GPP involves discussions with different entities who may have same or different contributions and the aggregate result is not owned by a sole entity.  Nevertheless, the examiner has not seen any contribution listed under Futurewei Technologies Inc. in 3GPP official database. The only contribution the examiner has seen is that of Huawei and is a different entity with respect to examining the patent application.  Until Applicant furnishes some evidence the examiner has not found the Applicant’s response in this manner persuasive.”
		Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, Lines 7-9, “…transmitting, by the UE to an access node, the handover request in the first random access resource in response to determining that reference signal measurements associated with the communications beam fail to exceed a threshold.”  However in the published specification it is clear that only paragraphs 49 and 50 discuss threshold and if not met a beam selection or a beam recovery step is taken and that step is not handover.  It is not clear to the examiner how a failure to meeting a threshold resulting in beam selection as specified  in the specification is being equated to handover request transmission.   For the purposes of examining handover request being transmitted is assumed to be different from beam failure recovery selection.  It should be noted if Applicant’s response does not address the core issue of handover request not being linked to threshold then the examiner will be forced to make 112(a). rejection.
	Dependent claims 2 and 3 are rejected for having the same flaws as the independent claim 1. 
	Regarding claim 23, Lines 7-9, “…transmitting, by the UE to an access node, the handover request in the first random access resource in response to determining that reference signal measurements associated with the communications beam fail to exceed a threshold.”  However in the published specification it is clear that only 
	Dependent claims 24 and 25 are rejected for having the same flaws as the independent claim 23.
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All of claim 30 limitations are identical to the last limitation of its parent claim 27.

	.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 23, 24, and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 20180279136 A1 - the citations are fully supported by the provisional document 62/475966  ) in view of Islam et al (US 2019/0053271 A1 -all citations fully supported by provisional document 62/550561 and 62/544756)  and Park et al (US 20180279186 A1).
	Regarding claim 1, Tsai discloses a computer implemented method for operating a user equipment (UE), (i.e. UE 110 interfacing with 5G NR network 120 - see paragraph 28)  the method comprising:
	selecting, by the UE, a first random access resource for transmitting a request, (i.e. a first random access resource is a PRACH preamble at a specific frequency or time when using TDM/CDM/FDM multiplexing and is associated with the serving beam 1 as shown in Fig. 9 and detailed in paragraph 80 and the first request being an uplink request that can be a scheduling request, ACK/NACK request or any type of uplink request that can be transmitted via serving beam 1 as detailed in paragraphs 28 and 79),  from a first subset of one or more random access resources(i.e. the random access resources can be selected from a plurality of preambles and code/frequency/time associated with the downlink reference signal and beam per paragraphs 52, 53, 54, 65, 69, and 73), the first subset of one or more random access resources (i.e. dedicated preambles for instance for scheduling request or ACK/NACK indicators per paragraph 79 and last line of paragraph 52) associated with the UE (i.e. UE 110) , the UE being served by a communication beam(i.e. serving beam 1)  (i.e. the uplink request that includes ACK/NACK/scheduling request transmitted on serving beam 1 using a dedicated preamble as suggested in paragraph 79 and shown in Fig. 9 - see paragraphs 79-81), and
	transmitting, by the UE to an access node, the request in the first random access resource.(See Fig. 9 UE transmitting using serving beam 1 to access node gNB using the first random access resource/PRACH preamble for SR/ACK/NACK - See paragraphs 78 and 79).
	Although Tsai suggests the request can be for any purposes including scheduling request and ACK/NACK indication other than beam failure recovery request as long as the request is transmitted using a random access resource associated with a communications beam serving the UE, Tsai fails to disclose the request being a handover request and transmitting by the UE to an access node the handover request in the first random access resource associated with a communication beam serving the UE.
	Islam discloses the request being a handover request and transmitting by the UE to an access node the handover request in the first random access resource associated with a communication beam serving the UE. (See Fig. 3 RACH resources for Serving Beams 310/Base Station 105-b.   The RACH resources 320 are dedicated/assigned to the UE 115-b and is contention free.  Per Figs. 4 and 6 RACH resources are assigned to the UE for the purposes of handover - see paragraph 100 - base station sends a RACH Transmission parameter in Fig. 4 step 410 and can be a Handover Command and the UE starts the handover process/request by sending a RACH message 420 using the dedicated RACH resources of the serving beam/base station - see paragraphs 100-101 and 179-180 and Fig. 4 -- Fig. 4 RACH message corresponds to Applicant’s Fig. 5 HO Start message) 
	In view of the above, having the method of Tsai and then given the well- established teaching of Islam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Tsai as taught by Islam, since Islam states in paragraph 135 that the modification results in improving  the reliability or increase the payload of the RACH message, which may correspondingly reduce the latency for the RACH procedure.
	Tsai modified by Islam fails to disclose transmitting the handover request in response to determining that reference signal measurements associated with the communications beam fail to exceed a threshold.
	Park however discloses transmitting the handover request (See paragraph 347) in response to determining that reference signal measurements associated with the communications beam fail to exceed a threshold.(See paragraphs 324, 346-347 and Fig. 30 where in Fig 30 the wireless device the wireless device making measurements of reference signals of the source base stations and measuring RSRQ and RSRP and compares to a threshold as explicitly stated in paragraph 346 “determination that an RSRP and/or an RSRQ of a source cell (e.g., a cell of a source base station) is less than a second threshold; a determination that an RSRP and/or an RSRQ of a target cell exceeds a an RSRP and/or RSRQ of a source cell and/or exceeds an RSRP and/or RSRQ of a source cell by an offset power value;” and in paragraph 347 but not shown in Fig. 8 the wireless device if the source cell received reference signals quality and power (RERQ and RSRP) is less than a second threshold it can initiate a handover which entails sending a handover request to the source base station).
	In view of the above, having the method of Tsai and Islam then given the well- established teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Tsai and Islam as taught by Park, since Park states in paragraphs 4 and 321 that the modification results in a random access procedure optimized for a handover of a wireless device from a source base station to a target base station. Such optimization may provide a faster handover, with reduced latency, and may provide a handover without suffering from collisions with other transmissions.
	Regarding claim 23, Tsai discloses a user equipment (UE) (UE 110 in Figs. 1 and 2) a processor  (Fig. 2 processor 12) and a non-transitory computer readable storage medium (Fig. 2 storage device 30) storing the program for execution by the processor , the program including instructions to:
	select a first random access resource for transmitting a request, (i.e. a first random access resource is a PRACH preamble at a specific frequency or time when using TDM/CDM/FDM multiplexing and is associated with the serving beam 1 as shown in Fig. 9 and detailed in paragraph 80 and the first request being an uplink request that can be a scheduling request, ACK/NACK request or any type of uplink request that can be transmitted via serving beam 1 as detailed in paragraphs 28 and 79),  from a first subset of one or more random access resources(i.e. the random access resources can be selected from a plurality of preambles and code/frequency/time associated with the downlink reference signal and beam per paragraphs 52, 53, 54, 65, 69, and 73), the first subset of one or more random access resources (i.e. dedicated preambles for instance for scheduling request or ACK/NACK indicators per paragraph 79 and last line of paragraph 52) associated with the UE (i.e. UE 110) , the UE being served by a communication beam(i.e. serving beam 1)  (i.e. the uplink request that includes ACK/NACK/scheduling request transmitted on serving beam 1 using a dedicated preamble as suggested in paragraph 79 and shown in Fig. 9 - see paragraphs 79-81), and
	transmit, to an access node, the request in the first random access resource.(See Fig. 9 UE transmitting using serving beam 1 to access node gNB using the first random access resource/PRACH preamble for SR/ACK/NACK - See paragraphs 78 and 79).
	Although Tsai suggests the request can be for any purposes including scheduling request and ACK/NACK indication other than beam failure recovery request as long as the request is transmitted using a random access resource associated with a communications beam serving the UE, Tsai fails to disclose the request being a handover request and transmitting by the UE to an access node the handover request 
	Islam discloses the request being a handover request and transmitting by the UE to an access node the handover request in the first random access resource associated with a communication beam serving the UE. (See Fig. 3 RACH resources for Serving Beams 310/Base Station 105-b.   The RACH resources 320 are dedicated/assigned to the UE 115-b and is contention free.  Per Figs. 4 and 6 RACH resources are assigned to the UE for the purposes of handover - see paragraph 100 - base station sends a RACH Transmission parameter in Fig. 4 step 410 and can be a Handover Command and the UE starts the handover process/request by sending a RACH message 420 using the dedicated RACH resources of the serving beam/base station - see paragraphs 100-101 and 179-180 and Fig. 4 -- Fig. 4 RACH message corresponds to Applicant’s Fig. 5 HO Start message) 
	In view of the above, having the UE of Tsai and then given the well- established teaching of Islam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the UE of Tsai as taught by Islam, since Islam states in paragraph 135 that the modification results in improving  the reliability or increase the payload of the RACH message, which may correspondingly reduce the latency for the RACH procedure.
	Tsai modified by Islam fails to disclose transmitting the handover request in response to determining that reference signal measurements associated with the communications beam fail to exceed a threshold.
transmitting the handover request (See paragraph 347) in response to determining that reference signal measurements associated with the communications beam fail to exceed a threshold.(See paragraphs 324, 346-347 and Fig. 30 where in Fig 30 the wireless device the wireless device making measurements of reference signals of the source base stations and measuring RSRQ and RSRP and compares to a threshold as explicitly stated in paragraph 346 “determination that an RSRP and/or an RSRQ of a source cell (e.g., a cell of a source base station) is less than a second threshold; a determination that an RSRP and/or an RSRQ of a target cell exceeds a an RSRP and/or RSRQ of a source cell and/or exceeds an RSRP and/or RSRQ of a source cell by an offset power value;” and in paragraph 347 but not shown in Fig. 8 the wireless device if the source cell received reference signals quality and power (RERQ and RSRP) is less than a second threshold it can initiate a handover which entails sending a handover request to the source base station).
	In view of the above, having the User Equipment of Tsai and Islam then given the well- established teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the User Equipment of Tsai and Islam as taught by Park, since Park states in paragraphs 4 and 321 that the modification results in a random access procedure optimized for a handover of a wireless device from a source base station to a target base station. Such optimization may provide a faster handover, with reduced latency, and may provide a handover without suffering from collisions with other transmissions.
	Regarding claim 2, Tsai discloses the method of claim l, further comprising:
	selecting, by the UE, a second random access resource for transmitting a beam failure recovery request (BFRQ) ( i.e. In paragraph 6 it is disclosed the UE determining a beam failure and launching beam failure recovery and in paragraph 9 selecting a random access  resource corresponding to the beam and per paragraph 56 a set of random access resources are defined for each RACH occasion and  per paragraphs 28 and 78 the UE 110 is capable of sending two types of request using RACH resources and the RACH preamble can be the same or different but sent on different beams to distinguish request types - the first request being all uplink request excluding beam failure recovery request and the second request being a beam failure recovery request as detailed in paragraphs 28 and 78-79)  from a second subset of one or more random access resources the second subset of one or more random access resources not being  unassociated with the communications beam serving the UE (See Fig. 9 for the second request being a beam failure recovery request (BFRQ) is transmitted on the non-serving beam and the random access channel resource being the preamble and frequency and time and code is not associated with the serving beam but is that of the non-serving beam - see paragraphs 78-82), and
transmitting, by the UE to the access node, the BFRQ  in the second random access resource. (See Fig. 9 UE transmitting to the UE a random access preamble on the non-serving beams 2-4 to indicate a BFRQ/Beam Failure Recovery Request per paragraphs 80-81.  It should be noted here in Fig. 9 to decrease overhead a single preamble is used but per paragraphs 52 and 83-84 a plurality of preambles with time, frequency and code are used to associate to different requests.  Further if the serving beam fails and per paragraph 52 a new candidate beam request is sent in a beam recovery request it has to be sent on a non-serving candidate beam as the primary serving beam has failed and the random access resource is related to the candidate beam and not the serving beam. So paragraph 52 really teaches limitation of claim 2 verbatim)
	Regarding claim 24, claim 24 is rejected in the same scope as claim 2.

Claims 3 and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Islam and Park  further in view of Akoum et al  (US 20200252266 A1).
Regarding claim 3, Tsai discloses the method of claim 2 different sub sets including a first set and a second set as shown in in Fig. 6 and in paragraph 67 and also in Figs. 4 and 10 but Tsai modified by Islam and Park fails to explicitly disclose including wherein the first subset and the second subset are mutually exclusive.
	Akoum discloses a two-step RACH process like Applicant’s invention (see paragraphs 42 and 65) and also discloses disclose including wherein the first subset and the second subset are mutually exclusive (per paragraph 39 PRACH resources for beam failure recovery request (BFRQ) transmission are mutually exclusive to all other transmissions/requests transmitted using other PRACH resources because they are orthogonal to one another.)

	Regarding claim 25,  claim 25 is rejected in the same scope of claim 3.

Claims 5, 6, 11, 27, 28, 29, 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 20180279136 A1 - the citations are fully supported by the provisional document 62/475966  ) in view of Islam et al (US 2019/0053271 A1 -all citations fully supported by provisional document 62/550561 and 62/544756)  and Zhang et al (US 20200015273  A1).
	Regarding claim 5, Tsai discloses a computer implemented method for operating an access node (i.e. Fig. 9 gNB receiving as an access node form a UE - see paragraphs 78-82), the method comprising:
	receiving, by the access node from a user equipment (UE) (i.e. gNB receiving from UE on serving beam 1), a request on a first random access resource; (Per Fig. 9 and paragraphs 28 and 78-82. i.e. the first random access resource is a PRACH preamble at a specific frequency or time when using TDM/CDM/FDM multiplexing and is associated with the serving beam 1 as shown in Fig. 9 and detailed in paragraph 80 and the first request being an uplink request that can be a scheduling request, ACK/NACK request, beam handover or any type of uplink request that can be transmitted via serving beam 1 as detailed in paragraphs 28 and 79), the first random access resource( i.e. the first random access resource is a PRACH preamble at a specific frequency or time when using TDM/CDM/FDM multiplexing and is associated with the serving beam 1 as shown in Fig. 9 and detailed in paragraph 80) associated with the UE (i.e. UE 110) , the UE being served by a communication beam(i.e. serving beam 1)  (i.e. the uplink request that includes ACK/NACK/scheduling request transmitted on serving beam 1 using a dedicated preamble as suggested in paragraph 79 and shown in Fig. 9 - see paragraphs 79-81); and 
	determining, by the access node, the request (i.e. per paragraphs 28 and 79-82 it is apparent that any RACH preamble whether dedicated or not associated with any request when transmitted over the non-serving beam it is interpreted as a beam failure recovery request and when transmitted over the serving beam is interpreted as not a BFRQ as shown in Fig. 9.  For each uplink request a specific RACH occasion in terms of time/frequency/ code and PRACH preamble corresponding to the specific beam is used and can be differentiated as detailed in Fig. 4 and 6-8 and  per paragraphs 52, 53, 54, 65, 69, and 73).
	Although Tsai suggests the request can be for any purposes including scheduling request and ACK/NACK indication other than beam failure recovery request as long as the request is transmitted using a random access resource associated with a communications beam serving the UE, Tsai fails to disclose the request received by the 
	Islam discloses the request received by the access node from the User Equipment (UE) is a handover request (i.e. the RACH message 420 in Fig. 4 is a Handover Request sent by the UE in an identical manner to Applicant’s Fig.5 step 531 see paragraphs 10-101 and 179-180 and )   and determining by the access node the handover request is requesting a handover of the UE (and the RACH response is a confirmation by the UE per paragraphs 179-180 handover is identified by the base station) . (See Fig. 3 RACH resources for Serving Beams 310/Base Station 105-b.   The RACH resources 320 are dedicated/assigned to the UE 115-b and is contention free.  Per Figs. 4 and 6 RACH resources are assigned to the UE for the purposes of handover - see paragraph 100 - base station sends a RACH Transmission parameter in Fig. 4 step 410 and can be a Handover Command and the UE starts the handover process/request by sending a RACH message 420 using the dedicated RACH resources of the serving beam/base station - see paragraphs 100-101 and 179-180 and Fig. 4 - Fig. 4 RACH message corresponds to Applicant’s Fig. 5 HO Start message) 
	In view of the above, having the method of Tsai and then given the well- established teaching of Islam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Tsai as taught by Islam, since Islam states in paragraph 135 that the modification results in improving  the reliability or increase the payload of the RACH message, which may correspondingly reduce the latency for the RACH procedure.
disclose wherein parameters of the first random access resource are based on measurement. reports received from the UE that correspond to beams of the access node.
	Zhang discloses wherein parameters of the first random access resource (i.e. the RRC Configuration for Random Access in step 804 of Fig . 8 is the first random access resource and is based on the measurement report sent by the UE in step 803 in Fig. 8 )are based on measurement reports received from the UE that correspond to beams of the access node. (In Fig . 8 the UE receives RRM measurement configuration in 801 and measures the beams of the access node according to the received configuration in 802 and the UE sends measurement report for each beam received from the network/access node in 803 and based on the report a random access configuration of the PRACH as a first random access resource is received in steps 804-805 - See paragraphs 69-71 for details and also Fig. 9)
	In view of the above, having the method of Tsai and Islam then given the well- established teaching of Zhang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Tsai and Islam as taught by Zhang, since Zhang states in paragraphs 13 and 14 that the modification results in providing enhancements for random access procedure in the new radio (NR) access system/network to improve reliability and reduce latency.
	Regarding claim 27,  Tsai discloses an access node (Fig,. 1 NR 120 and Fig. 3 ) comprising a processor  (Fig. 3 processor 62) and a non-transitory computer readable Fig. 3 storage device 80) storing the program for execution by the processor , the program including instructions to:
	receive, from a user equipment (UE) (i.e. gNB receiving from UE on serving beam 1), a request on a first random access resource; (Per Fig. 9 and paragraphs 28 and 78-82. i.e. the first random access resource is a PRACH preamble at a specific frequency or time when using TDM/CDM/FDM multiplexing and is associated with the serving beam 1 as shown in Fig. 9 and detailed in paragraph 80 and the first request being an uplink request that can be a scheduling request, ACK/NACK request, beam handover or any type of uplink request that can be transmitted via serving beam 1 as detailed in paragraphs 28 and 79),
	the first random access resource( i.e. the first random access resource is a PRACH preamble at a specific frequency or time when using TDM/CDM/FDM multiplexing and is associated with the serving beam 1 as shown in Fig. 9 and detailed in paragraph 80) with the UE (i.e. UE 110) , the UE being served by a communication beam(i.e. serving beam 1)  (i.e. the uplink request that includes ACK/NACK/scheduling request transmitted on serving beam 1 using a dedicated preamble as suggested in paragraph 79 and shown in Fig. 9 - see paragraphs 79-81); and 
	determining, by the access node, the request (i.e. per paragraphs 28 and 79-82 it is apparent that any RACH preamble whether dedicated or not associated with any request when transmitted over the non-serving beam it is interpreted as a beam failure recovery request and when transmitted over the serving beam is interpreted as not a BFRQ as shown in Fig. 9.  For each uplink request a specific RACH occasion in terms of time/frequency/ code and PRACH preamble corresponding to the specific beam is used and can be differentiated as detailed in Fig. 4 and 6-8 and  per paragraphs 52, 53, 54, 65, 69, and 73).
	Although Tsai suggests the request can be for any purposes including scheduling request and ACK/NACK indication other than beam failure recovery request as long as the request is transmitted using a random access resource associated with a communications beam serving the UE, Tsai fails to disclose the request received by the access node from the User Equipment (UE) is a handover request and determining by the access node the handover request is requesting a handover of the UE.
	Islam discloses the request received by the access node from the User Equipment (UE) is a handover request (i.e. the RACH message 420 in Fig. 4 is a Handover Request sent by the UE in an identical manner to Applicant’s Fig.5 step 531 see paragraphs 10-101 and 179-180 and )   and determining by the access node the handover request is requesting a handover of the UE (and the RACH response is a confirmation by the UE per paragraphs 179-180 handover is identified by the base station) . (See Fig. 3 RACH resources for Serving Beams 310/Base Station 105-b.   The RACH resources 320 are dedicated/assigned to the UE 115-b and is contention free.  Per Figs. 4 and 6 RACH resources are assigned to the UE for the purposes of handover - see paragraph 100 - base station sends a RACH Transmission parameter in Fig. 4 step 410 and can be a Handover Command and the UE starts the handover process/request by sending a RACH message 420 using the dedicated RACH resources of the serving beam/base station - see paragraphs 100-101 and 179-180 and Fig. 4 - Fig. 4 RACH message corresponds to Applicant’s Fig. 5 HO Start message) 
	In view of the above, having the access node  of Tsai and then given the well- established teaching of Islam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the access node of Tsai as taught by Islam, since Islam states in paragraph 135 that the modification results in improving  the reliability or increase the payload of the RACH message, which may correspondingly reduce the latency for the RACH procedure.
	Tsai modified by Islam fails to disclose wherein parameters of the first random access resource are based on measurement. reports received from the UE that correspond to beams of the access node.
	Zhang discloses wherein parameters of the first random access resource (i.e. the RRC Configuration for Random Access in step 804 of Fig . 8 is the first random access resource and is based on the measurement report sent by the UE in step 803 in Fig. 8 )are based on measurement reports received from the UE that correspond to beams of the access node. (In Fig . 8 the UE receives RRM measurement configuration in 801 and measures the beams of the access node according to the received configuration in 802 and the UE sends measurement report for each beam received from the network/access node in 803 and based on the report a random access configuration of the PRACH as a first random access resource is received in steps 804-805 - See paragraphs 69-71 for details and also Fig. 9)

		Regarding claim 6, Tsai discloses the method of claim 5, further comprising: receiving, by the access node from the UE (See Fig. 9 where gNB receives from UE a second request as beam recovery request on a second preamble as a second random access resource), a beam failure recovery request (BFRQ) on a second random access resource; ( i.e. In paragraph 6 it is disclosed the UE determining a beam failure and launching beam failure recovery and in paragraph 9 selecting a random access  resource corresponding to the beam and per paragraph 56 a set of random access resources are defined for each RACH occasion and  per paragraphs 28 and 78 the UE 110 is capable of sending two types of request using RACH resources and the RACH preamble can be the same or different but sent on different beams to distinguish request types - the first request being all uplink request excluding beam failure recovery request and the second request being a beam failure recovery request as detailed in paragraphs 28 and 78-79)  and determining, by the access node, that the second random access resource is not associated with the communications beam serving the UE, (See Fig. 9 for the second request being a beam failure recovery request (BFRQ) is transmitted on the non-serving beam and the random access channel resource being the preamble and frequency and time and code is not associated with the serving beam but is that of the non-serving beam - see paragraphs 78-82), and based thereon,
determining, by the access node, that the BFRQ is requesting beam failure recovery. (See Fig. 9 UE transmitting to the UE a random access preamble on the non-serving beams 2-4 to indicate a BFRQ/Beam Failure Recovery Request per paragraphs 80-81.  It should be noted here in Fig. 9 to decrease overhead a single preamble is used but per paragraphs 52 and 83-84 a plurality of preambles with time, frequency and code are used to associate to different requests.  Further if the serving beam fails and per paragraph 52 a new candidate beam request is sent in a beam recovery request it has to be sent on a non-serving candidate beam as the primary serving beam has failed and the random access resource is related to the candidate beam and not the serving beam. So paragraph 52 really teaches limitation of claim 5 verbatim)
	Regarding claim 11,  Tsai discloses the method of claim 5, but fails to disclose  sending, by the access node to the UE, a response responsive to the handover request.
	Islam discloses sending, by the access node to the UE, a response responsive to the handover request. (i.e. Fig. 4 the UE sends RACH Message 420 as a Handover Request similar to Applicant’s Fig. 5 and the BS station responds with RASC RESPONSE 425 - see paragraphs 179-180)
	In view of the above, having the method of Tsai and then given the well- established teaching of Islam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Tsai as taught by Islam, since Islam states in paragraph 135 that the modification results in improving  the reliability or increase the payload of the RACH message, which may correspondingly reduce the latency for the RACH procedure.
	Regarding claim 28, claim 28 is rejected in the same scope as claim 6.
	Regarding claim 29, claim 29 is rejected in the same scope as claim 11. 
	Regarding claim 30, claim 30 is rejected in the same scope as claim 27.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HABTE MERED/Primary Examiner, Art Unit 2474